DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12, 14-16-20, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US2014/0126507 A1) and further in view of Eckert et al (US2016/0036468 A1).

Claim 1:  Takahashi et al teach a method for receiving a message encoded in Turbo Codes and modulated for transmission (e.g. [0056]) as an analog signal (e.g. [0055]), the message being constructed according to an error detection scheme (e.g. [0056], [0087]) to allow determining from a Turbo Codes-decoded result whether or not the message has been successfully decoded under the error detection scheme (e.g. decoding step S5 and error detection step S6), the method comprising: (i) demodulating (e.g. by demodulator 311-u, fig. 4) the analog signal to recover the Turbo Codes-encoded messages (e.g. [0063]); and (ii) iteratively decoding (e.g. by decoding 313-u) the Turbo Codes-encoded message for a predetermined number of iterations to obtain a current result (e.g. [0064], [0067], fig. 4); (iii) determining from the current result whether or not the message has been successfully decoded under the error detection scheme.
Takahashi et al is returning to step (ii) for further iterative decoding of the Turbo Codes- encoded message when the message is determined not to have been successfully decoded under the error detection scheme. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Eckert et al (e.g. [0046]-[0051]). Therefore, it would have would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Takahashi et al with the one taught by Eckert et al in order to recover the original data.

As per claim 16, the claimed features are rejected similarly to claim 1 above.

Claim 2: Takahashi et al and Eckert et al teach the method of claim 1, wherein the predetermined number of iterations is one (e.g. in the case that the error is corrected – [0072] - Takahashi). 

As per claim 17, the claimed features are rejected similarly to claim 2 above.

Claim 3: Takahashi et al and Eckert et al teach the method of claim 1, wherein the message includes an error detection code (e.g. [0056]), the method further comprising, prior to returning to step (ii), examining the error detection code in the current result (e.g. step S6, fig. 5,  [0072]); and stopping decoding when the error detection code indicates that an error has not occurred 2Serial No. 16/661,462 Application of: Wenwen Tu Attorney Docket No. 4061-00-002U01 during the transmission. (e.g. Steps S6 and S12 shows that an acknowledgement is transmitted when an error is not detected – Fig. 5- Takahashi). 



Claim 4: Takahashi et al and Eckert et al teach disclose the method of claim 1, wherein a request for retransmission of the message is sent when the error detection code indicates that an error has occurred during the transmission (e.g. steps S6-S8, fig. 5 – [0010]- Takahashi). 

As per claim 19, the claimed features are rejected similarly to claim 4 above.

As per claim 20, the claimed features are rejected similarly to claim 5 above.

Claim 12: Takahashi et al and Eckert et al teach the method of Claim 3, wherein the error detection code is generated using the error detection scheme, which is part of an error correction scheme (e.g. [0087], Takahashi et al).

As per claim 27, the claimed features are rejected similarly to claim 12 above.

Claim 14: Takahashi et al and Eckert et al teach the method of claim 3, wherein the error detection code is based on cyclic redundancy check (e.g. [0056], Takahashi).

As per claim 29, the claimed features are rejected similarly to claim 14 above.

Takahashi et al and Eckert et al teach teach the method of claim 14, but fail to teach that the cyclic redundancy check is based on a generator polynomial given by: g(x)=x.sup.10+x.sup.9+x.sup.5+x.sup.4+x+1. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any generator polynomial to generated the cyclic redundancy check taught by Takahashi et al, since such a modification would have been within the general knowledge of an artisan in the art.

As per claim 30, the claimed features are rejected similarly to claim 15 above.


Claims 6-8, 10, 21-23, 25 and 31 and 32 are rejected under 35 U.S.C. 103 as being patentable over Takahashi et al and Eckert et al, as applied to claim 1 above, and further in view of Hietala et al (US7,215,721 B2).
Claim 6: Takahashi et al and Eckert et al teach the method of claim 1, but fail to teach that the determining step is evaluates a probability that the current result corresponds to a correctly received message. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Hietala et al (e.g. Steps 910-935). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement teaching of Takahashi et al and Eckert et al with the one taught by Hietala et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.



Claim 7: Takahashi et al, Eckert et al and Hietala et al teach the method of claim 6, wherein the analog signal is transmitted at one of a plurality of analog values, and wherein the probability is based on the received analog signal's deviation from the transmitted analog signal (e.g. col. 18, lines 29-60; col. 19, lines 1-45, Hietala).

As per claims 22, 31 and 32, the claimed features are rejected similarly to claim 7 above.

Claim 8: Takahashi et al, Eckert et al and Hietala et al teach the method of claim 7, but fail to teach that the probability relates to P(Y.sub.i-X.sub.i|X.sub.i), where X.sub.i and Y.sub.i represent an analog value of the transmitted analog signal and a value of the received analog value, respectively. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any mathematical formula to compute the probability  density function disclosed by Hietala et al, since such a modification would not have changed the inventive concept disclosed in Takahashi and Hietala et al.
As per claim 23, the claimed features are rejected similarly to claim 8 above.

Claim 10: Takahashi et al, Eckert et al and Hietala et al teach the method of claim 8, wherein the current result is used in a Turbo Code encoder to regenerate a regenerated Turbo Code word (e.g. [0087], Takahashi), and wherein the probability is computed based on the regenerated Turbo Codes (e.g. Steps 910-935, Hietala).

As per claim 25, the claimed features are rejected similarly to claim 10 above.


Allowable Subject Matter
Claims 9 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        3/11/2022